EXHIBIT 10.17

 

AMENDMENT TO LEASE

 

THIS AMENDMENT to Lease (“Amendment”) is made and entered into as of June 25,
2003, between Stan Koch & Sons Trucking, Inc. (“Lessor”) and Winmark Corporation
(“Tenant”).

 

WHEREAS, Tenant and Lessor entered into a Lease dated July 10, 2000, for the
premises located at 4200 Dahlberg Drive, Golden Valley, Minnesota 55422 (the
“Lease”); and

 

WHEREAS, Tenant and Lessor desire to amend certain terms and conditions of the
Lease including (without limitation) changing the term of the Lease and
increasing the square footage of the Leased Premises to include the Original
Space (“Original Space”) and Phase I (“Phase I”) as of September 1, 2003 and the
Original Space, Phase I,  Phase II (“Phase II”) as of March 1, 2005.  Each the
Original Space, Phase I, Phase II are delineated on Exhibit A, attached hereto
and incorporated herein by reference;  and

 

WHEREAS, the terms and conditions of this Amendment supersede any and all
conflicting terms and conditions of the Lease.

 

NOW, THEREFORE, for one dollar and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.                                       VARIABLE TERMS:

 

a.                                       Section 2(a).

 

(i)                                     Effective September 1, 2003 through
February 28, 2005, Section 2(a) of the Lease is amended and restated in its
entirety as follows:

 

“Leased Premises: 30,903 usable square feet located in the building at 4200
Dahlberg Drive, Golden Valley, Minnesota 55422 (the “Building”), labeled as the
Original Space and Phase I, as set forth in revised Exhibit A, attached hereto
and incorporated herein by reference.  The Building shall include the office
building, appurtenances, parking lot and land.  Tenant and its invitees shall be
entitled to but not use more than 90 parking spaces.”

 

(ii)                                  Effective March 1, 2005 through August 31,
2009, Section 2(a) of the Lease is amended and restated in its entirety as
follows:

 

“Leased Premises: 33,703 usable square feet located in the building at 4200
Dahlberg Drive, Golden Valley, Minnesota 55422 (the “Building”), labeled as the
Original Space, Phase I and Phase II, as set forth in revised Exhibit A,
attached hereto and incorporated herein by reference (the “Building”).  The
Building shall include the office building, appurtenances, parking lot and
land.  Tenant and its invitees shall be entitled to but not use more than 110
parking spaces.”

 

--------------------------------------------------------------------------------


 

b.                                      Section 2(b).  Effective the date
hereof, Section 2(b) of the Lease is amended and restated in its entirety as
follows:

 

“Lease Term:  July 10, 2000 through August 31, 2009, unless earlier terminated
as hereinafter provided.”

 

c.                                       Section 2(c).  Effective the date
hereof, Section 2(c) of the Lease is amended and restated in its entirety as
follows:

 

“Annual Base Rent: $218,979.60 per annum, payable in equal monthly installments
of $18,248.30 on the first day of each month during the Lease Term provided,
however, that if the term of this Lease shall commence on a day other than the
first day of the month, or shall be terminated on a day other than the last day
of the month, or both, the rent payable during such first or last month, or
both, shall be adjusted on a pro rata basis.”

 

2.                                       ADDITIONAL RENT:  Section 3(b).

 

a.                                       Phase I Expansion.   Effective
September 1, 2003 through February 28, 2005, Section 3(b) of the Lease is
amended and restated in its entirety as follows:

 

“It is agreed by Tenant and Lessor, for purposes of calculating Tenant’s pro
rata share, that the usable area in the Building is 47,328 square feet and that
the proposed usable area of the Leased Premises is 30,903 square feet (which
includes the Original Space and Phase I as indicated on Exhibit A), and is
subject to adjustment if (i) the actual useable square feet of the Leased
Premises is different than the anticipated square feet of the Leased Premises
after Lessor’s improvements set forth in Section 3 hereof; or (ii) the useable
square footage in the building should change during the lease term.  It is also
agreed that for the period of September 1, 2003 through October 31, 2003, Tenant
shall not pay Additional Rent to Lessor for the Phase I expansion.  Additional
Rent shall only be paid on the Original Space.  Additional Rent shall commence
on both the Original Space and Phase I expansion on November 1, 2003, and shall
be paid pursuant to this Section  3.”

 

b.                                      Phase II Expansion.  Effective March 1,
2005 through August 31, 2009, Section 3(b) of the Lease is amended and restated
in its entirety as follows:

 

“It is agreed by Tenant and Lessor, for purposes of calculating Tenant’s pro
rata share, that the usable area in the Building is 47,328 square feet and that
the proposed usable area of the Leased Premises is 33,703 square feet (which
includes the Original Space, Phase I and Phase II as indicated on Exhibit A),
and is subject to adjustment if (i) the actual usable square feet of the Leased
Premises is different than the anticipated square feet of the Lease Premises
after Lessor’s improvements set forth in Section 3 hereof; or (ii) the usable
square footage in the building should change during the lease term.”

 

--------------------------------------------------------------------------------


 

3.                                       LEASEHOLD IMPROVEMENTS:  Section 7.

 

The last sentence of Section 7 is amended and restated in its entirety as
follows:

 

“In consideration of Tenant’s Phase I expansion, Lessor agrees to construct,
tape and paint a new demising wall(s) as depicted in the attached floor plan,
retrofit electrical switches and outlets, ensure proper HVAC, add necessary
sprinkler heads and create proper access to the space, all at Lessor’s expense. 
In addition, Lessor shall, at Lessor’s expense, insert a door into the wall
currently separating the Original Space (26,069 square feet) from Phase I.  
Lessor agrees to make all improvements in compliance with applicable law. 
Lessor shall consult Tenant on construction issues including but not limited to
location of switches and outlets, paint color, door location and type, HVAC
coverage and cube location.  Further, Lessor agrees that all Phase I expansion
improvements shall be completed on or before September 1, 2003.  Tenant will be
responsible for Tenant’s telephone and data lines, connections and any special
electrical requirements.

 

In consideration of Tenant’s Phase II expansion, Lessor agrees to construct,
tape and paint a new demising wall(s) as depicted in the attached floor plan,
retrofit electrical switches and outlets, ensure proper HVAC, add necessary
sprinkler heads and create proper access to the space, all at Lessor’s expense. 
In addition, Lessor shall, at Lessor’s expense, remove the current demising wall
which separates Phase I from Phase II.  Lessor agrees to make all improvements
in compliance with applicable law.  Lessor shall consult Tenant on construction
issues including but not limited to location of switches and outlets, paint
color, HVAC coverage and cube location.  Further, Lessor agrees that all Phase
II expansion improvements shall be completed on or before March 1, 2005.  Tenant
will be responsible for Tenant’s telephone and data lines, connections and any
special electrical requirements.”

 

4.                                       FURNITURE AND CUBE FIXTURES:

 

a.                                       Phase I Expansion.  As further
consideration of the Phase I expansion, Lessor agrees to allow Tenant free use
of all cube furniture clusters within the Phase I expansion area on May 31,
2003, including electrical hookups to the cubes.  Lessor will retain ownership
of the furniture, although Tenant may purchase the furniture at fair market
value at any time during the lease period.

 

a.                                       Phase II Expansion.  As further
consideration of the Phase II expansion, Lessor agrees to allow Tenant free use
of all cube furniture clusters within the Phase II expansion area on May 31,
2003, including electrical hookups to the cubes.  Lessor will retain ownership
of the furniture, although Tenant may purchase the furniture at fair market
value at any time during the lease period.

 

5.                                       OPTION FOR FURTHER EXPANSION:

 

During the term of the Lease, Tenant shall have the option to lease the
remaining unleased spaced in the Building (an additional 13,625 square feet)
upon 9 months written notice to Lessor.  Tenant shall pay base rent on the
additional 13,625 square feet at the rate of $8.40 per square foot for the
remainder of the term of the Lease beginning the date of occupancy.

 

--------------------------------------------------------------------------------


 

6.                                       EFFECT OF AMENDMENT:

 

Except as set forth above, the Lease shall remain in full force and effect to
the extent of its original terms.

 

IN WITNESS WHEREOF, the parties hereof have caused this Amendment to be signed
the day and year first written above.

 

“TENANT”

“LESSOR”

 

 

WINMARK CORPORATION

STAN KOCH & SONS TRUCKING, INC.

 

 

By

/s/ John L. Morgan

 

By

/s/ Randy Koch

 

 

Its

Chief Executive Officer

 

 

Its

President

 

 

--------------------------------------------------------------------------------